i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00760-CR

                                       EX PARTE Rudy CANO

                      From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CR-8646A
                               Honorable Mary Román, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 23, 2009

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is granted, and this appeal is

dismissed. See TEX . R. APP . P. 42.2(a).

                                                        PER CURIAM

Do not publish